Citation Nr: 1518347	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for a neck disability. 

2. Entitlement to service connection for bone deterioration.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD).

4. Entitlement to service connection for sleep apnea, to include as secondary to post-traumatic stress disorder (PTSD).

5. Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to PTSD.

6. Entitlement to service connection for a skin disability.

7. Entitlement to service connection for hypertension.

8. Entitlement to an initial rating in excess of 50 percent from April 29, 2008 to May 4, 2012 and in excess of 70 percent from May 4, 2012 for PTSD.

9. Entitlement to a rating in excess of 10 percent for traumatic arthritis, right knee with medial lateral meniscus tears, anterior cruciate ligament (ACL) tear, and Baker's cyst.

10. Entitlement to a rating in excess of 10 percent for right knee instability.

11. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, August 2009, and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The denial for TDIU was issued by the RO in St. Paul, Minnesota, but the Phoenix RO retains jurisdiction.  The Board notes that prior to filing a substantive appeal, the Veteran withdrew a claim for service connection for asbestos exposure in a January 2010 statement.  As such, service connection for asbestos exposure was not perfected on appeal and is not before the Board.  See 38 U.S.C.A. § 7105(d).

The issues of service connection for sleep apnea, IBS, GERD, hypertension, and skin disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim of service connection for a neck disability was denied in an unappealed July 2004 determination by the RO, and no new and material evidence was received within one year of the determination.

2.  Evidence since the last final denial of service connection for a neck disability is either cumulative or addresses a previously established fact.

3. The evidence does not show a current, independent bone deterioration disability.

4. The evidence shows the Veteran's PTSD symptoms caused deficiencies in most areas for the entire period on appeal; total disability is not shown at any time.

5. The evidence shows the Veteran has pain and other symptoms in his right knee but he is functionally able to flex beyond 30 degrees and extend fully.

6. The weight of the evidence shows that the Veteran had instability and locking symptoms of a mild nature in the right knee but no objective evidence of moderate or severe levels of instability.


CONCLUSIONS OF LAW

1. The July 2004 RO denial of service connection for a neck disability became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The criteria for service connection for bone deterioration have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

3. The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

4. The criteria for a rating in excess of 10 percent for limitation of motion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003-5260, 5261 (2014).

5. The criteria for a rating in excess of 10 percent for lateral instability in the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2008, November 2008, and October 2012, prior to adjudication of his claims, the RO sent the Veteran letters providing notice that satisfied the requirements of the VCAA. These letters explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2008 letter also explained the basis for previous denial and necessary new and material evidence requirements for reopening the neck claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  VA provided examinations for the Veteran's PTSD and right knee disability in December 2008, July 2009, and May 2012.  VA also provided an examination and opinion on the claim for GERD in June 2010.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided thorough rationale for conclusions, detail on diagnoses and symptoms, and addressed the appropriate rating criteria.  VA is not required to provide an examination on the neck and bone deterioration claims because new and material evidence for the neck has not been provided or a current bone deterioration disability shown.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(iii).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  New and Material Evidence
 
Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in July 2004 denying the Veteran's claim of service connection for cervical spondylosis with cord compression.  The RO found no evidence showing that the neck disability occurred in or was caused by active duty.  The Veteran was notified of his appellate rights but did not appeal the claim, contact the VA, or provide new evidence concerning the neck claim until more than one year after the decision.  Therefore, the July 2004 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

The evidence of record at the time of the July 2004 denial included statements from the Veteran, private treatment records, service records, and a VA examination.  The evidence showed current cervical disabilities, including spondylosis, arthritis, degenerative disc disease, and stenosis, and an in-service complaint of a stiff neck in April 1978.  Service treatment records did not diagnose a disability or show recurrent neck treatment.  Medical evidence showed neck treatment beginning in 2002.      

Since the last final denial of service connection for neck disability, the Veteran provided additional statements and treatment records.  The evidence shows current diagnosis and treatment for cervical disabilities and symptoms associated with those disabilities, such as pain.  This evidence is duplicative of previously considered evidence.  Specifically, the Veteran's cervical disabilities were established at the time of the July 2004 denial.  The material question and unestablish fact from the prior decision is whether there is a connection between the current neck disabilities and service.  Treatment records dated in December 2006 note additional neck injury from a motor vehicle accident; in so doing, they discuss an intervening injury but not any relationship to service.  Similarly, additional statements and treatment records do not address an in-service etiology.  As such, new and material evidence has not been received, because the evidence is duplicative of evidence already of record and does not address the fact necessary to substantiate the claim.  The Board has considered the evidence in light of the low threshold for finding new and material evidence, but the claim for service connection for a neck disability cannot be reopened at this time.  See Shade, 24 Vet. App. at 117; 38 C.F.R. § 3.156.  

III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to diagnose a bone disability or determine the cause of GERD, as this requires specialized knowledge to understand the complexities of the musculoskeletal and digestive systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent.

The Board finds that the criteria for service connection for bone deterioration have not been met because the evidence does not show a current bone-deterioration disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence does not show bone deterioration as an independent disability or disease.  Private, VA, and military treatment records from the period on appeal do not diagnose any bone deterioration.  In his claim, the Veteran asserted that Agent Orange exposure caused bone deterioration.  However, he did not identify a specific disability or diagnosis or report any current treatment for bone deterioration in his claim, notice of disagreement, substantive appeal, or any other correspondence with VA.  Private treatment records note degeneration in the Veteran's cervical spine with some bone grafts.  Specifically, a September 2003 private treatment record notes the goal of treatment is to prevent the Veteran's neck from deteriorating further.  Any bone deterioration in the Veteran's cervical spine is considered part of his claim for a cervical/neck disability.  If the claim for a neck disability is granted at a later date, any deterioration in the neck and related symptoms would be considered when rating the level of disability.  As discussed above, his neck disability claim cannot be reopened at this time.  The evidence does not show bone deterioration disability separate from another claim.  Service connection cannot be established when there is no present disability shown.  See Brammer, 3 Vet. App. at 225.    

IV. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. at 126-127; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

PTSD

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Based on the record, the Board finds that the criteria for an initial rating of 70 percent for PTSD have not been met for the entire period on appeal.  See 38 C.F.R. § 4.130, DC 9411.

The evidence shows that the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most areas for the entire period on appeal.  VA treatment from August 2008 recorded depressed mood, daily nightmares, flashbacks, avoidance, hypervigilance, easy startle response, sleep problems, decreased energy, poor concentration, anxiety that interferes with life, feelings of worthlessness, stuttering and slowed speech, and isolation.  August and September 2008 treatment records show similar symptoms and additional symptoms of avoidance of crowds, poor eye contact, and taking jobs with lower responsibilities and less exposure to others.  The August and September 2008 examiners assigned a Global Assessment of Functioning (GAF) score of 50 indicating serious symptoms or serious impairment.  See DSM-IV.  Similarly, a November 2008 provider characterized PTSD as severe.  

During a July 2009 VA examination, the Veteran reported being emotionally distant, not feeling close to anyone, exaggerated startle response, irritability, avoidance, not liking crowds, hypervigilance, sleep difficulty, violent nightmares, decreased motivation and energy, loss of interest in activities, diminished concentration and short-term memory, and intrusive thoughts.  He said he would not go to movies because he did not like an enclosed place and sat with his back to the door in public.  The Veteran retired prior to the examinations, but the July 2009 examiner determined that the Veteran's PTSD symptoms would cause moderate to severe impact on the work environment.  

The May 2012 VA examiner recorded recurrent and distressing recollections and dreams; physiological reactivity to cues; avoidance of thoughts, feelings, people, and place that arouse recollection of trauma; sleep difficulty; irritability/anger outbursts; hypervigilance; exaggerated startle response; depressed mood; anxiety; mild memory loss; circumstantial, circumlocutory, stereotyped speech; disturbances in motivation and mood; difficulty in adapting to stressful circumstances; concentration problems; and suicidal ideation.  August 2008 treatment and the two VA examinations note suicidal ideations with past suicidal attempts but no current plans.  The July 2009 and May 2012 VA examiners also assigned GAF scores of 50.  Based on the evidence, the Veteran's symptoms interfere with his ability to go to certain places, interact with people, concentrate, and participate in activities.  The evidence shows generally the same level of disability throughout the period on appeal; thus, a 70 percent rating is warranted from the date of claim.  See 38 C.F.R. § 4.130, DC 9411.

While a 70 percent evaluation is warranted throughout the rating period on appeal, the evidence does not show that the Veteran's PTSD symptoms cause total occupational and social impairment.  There is no evidence of gross impairment in thought, memory, or inappropriate behavior.  Instead, August and September 2008 treatment records and July 2009 examination show the Veteran was oriented with linear and logical thoughts, no hallucinations, and adequate judgment and insight.  The July 2009 examiner found the Veteran able to complete all activities of daily living.  The May 2012 examiner concluded that he was capable of managing his own finances.  Suicidal ideations were considered in the award of 70 percent disability, but the evidence does not show that he is a danger to himself or others.  He consistently denied any suicidal plan or homicidal ideations.  September 2008 treatment shows the Veteran had an appropriate appearance.

Further, the Veteran consistently reported good relationships with his siblings, his wife, and his son.  See August 2008 treatment, July 2009 and May 2012 examinations.  He reported that his relationship with his daughter was strained and could be better.  See id.  In August 2008 treatment and the May 2012 VA examination, the Veteran reported going to church, being active, and volunteering.  In August 2008, he noted that he enjoyed fishing and nature.  In the July 2009 examination, the Veteran reported walking as a leisurely activity.  As the Veteran is able to care for himself and his finances, complete daily tasks, maintain good family relationships, and participate in church, his PTSD symptoms do not cause total disability and a 100 percent rating is not warranted.  See 38 C.F.R. § 4.130, DC 9411.   

Right knee

The Veteran's right knee arthritis has been rated under Diagnostic Code 5010-5003 for traumatic arthritis, which directs the reviewer to the diagnostic codes for the specific joint.  Here, Diagnostic Code 5260 has been used to rate limitation of motion in the right knee.  See 38 C.F.R. § 4.71a, DC 5003-5260

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Under Diagnostic Code 5260, a 20 percent rating requires limitation of knee flexion to 30 degrees, and a higher rating requires more limitation.  38 C.F.R. § 4.71a, DC 5260.  Diagnostic Code 5261 requires extension limited to 10 degrees for a 10 percent rating and more limitation for a higher rating.  38 C.F.R. § 4.71a, DC 5261.

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 10 percent for right knee limitation of motion have not been met.  See 38 C.F.R. § 4.71a, DC 5260, 5261.  During the December 2008 VA examination, the Veteran had full extension and flexion to 50 degrees.  The June 2010 examiner recorded normal extension with 100 degrees of flexion, and 90 degrees after repetitive motion.  The Veteran reported symptoms of pain, stiffness, incoordination, and use of a brace and cane but denied flare-ups in symptoms.  See December 2008, June 2010 examinations.  The Board notes that in the 2008 examination, the Veteran experienced pain at 30 degrees of flexion.  Functional limitation from painful motion was considered in the award of 10 percent even though the Veteran's flexion was not limited to 45 degrees, the minimum required for that rating.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.71a, DC 5003, 5260.  

Moreover, the evidence shows that the Veteran was functionally able to flex his right knee beyond 30 degrees in both examinations.  During the examination that showed more limited motion, he reported being able to stand up to 30 minutes and walk more than a quarter mile.  See December 2008 examination.  When he reported an inability to walk more than a few yards, the objective measurements showed a greater range of motion.  See June 2010 examination.  The evidence of his actual ability does not warrant a 20 percent rating or higher under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  Similarly, the Veteran had full extension in both examinations; a compensable rating under Diagnostic Code 5261 is also not warranted by the evidence.  See id.  

The Veteran's right knee has also been rated under Diagnostic Code 5257 for symptoms of instability.  Diagnostic Code 5257 provides for a 20 percent rating for moderate symptoms of recurrent subluxation or lateral instability and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Separate disability ratings for distinct symptoms in the knee do not violate the rule against pyramiding, and such ratings may be awarded when the evidence meets the criteria.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997); 38 C.F.R. § 4.14.

The evidence shows a mild amount of instability in the right knee.  At the December 2008 examination, the Veteran reported instability, giving way, and locking symptoms.  The examiner noted grinding but found no evidence of dislocation, subluxation, or joint effusion.  In June 2010, the Veteran reported locking episodes several times a week, but no giving way, instability, dislocation, or subluxation.  The June 2010 examiner found no objective evidence of instability.  The Veteran's subjective reports of instability and locking along with his use of a brace and cane show mild instability.  However, given the lack of any objective evidence of instability, the weight of the record is against a finding of moderate or severe symptoms.  See 38 C.F.R. § 4.71a.  There is also no evidence of instability leading to falls, which could indicate a more severe level of disability.  The locking and giving way symptoms were considered and compensated with the 10 percent rating for instability.  Further, there is no evidence of joint infusion or dislocation of semilunar cartilage to warrant as separate rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  

Based on the evidence, the 10 percent rating for painful motion and 10 percent rating for instability in the right knee most accurately reflect the disability level and higher ratings are not appropriate at this time.  See 38 C.F.R. § 4.71a.
        
The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life.  The Veteran's right knee functional limitations and reported symptoms of instability, locking, pain, stiffness, and incoordination are directly contemplated by the rating code and supporting case law.  The use of a knee brace and cane was considered with the application of a rating for instability and functional impairment.  Thus, the rating code is sufficient to rate the Veteran's disability pictures.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   


ORDER

New and material evidence not having been received, the petition to reopen the claim for service connection for a neck disability is denied.

Service connection for a bone deterioration disability is denied.

A 70 percent rating, but not higher, for PTSD for the entire period on appeal is granted.

A rating in excess of 10 percent for limitation of motion in the right knee is denied.

A rating in excess of 10 percent for instability in the right knee is denied.


REMAND

Additional development is needed for the claims of service connection for sleep apnea, IBS, GERD, hypertension, skin disability, and TDIU.  For sleep apnea, the June 2010 VA examiner provided a negative opinion on a relationship between sleep apnea and PTSD but did not give an opinion on any possible relationship to service.  Thus, the opinion is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  This opinion is particularly relevant with the Veteran's wife's report of witnessing sleep apnea symptoms for 30 years.  See VA treatment July 2008.  

For IBS, the Veteran submitted medical literature in December 2008 suggesting that PTSD might cause or aggravate his IBS, i.e. gastrointestinal disability.  The June 2010 VA examiner did not discuss this evidence; the opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Similarly, the December 2008 medical literature suggests that PTSD could cause or aggravate cardiovascular disabilities.  A medical examination and opinion is needed for the hypertension claim.  See McLendon, 20 Vet. App. at 79.  Additionally, the June 2010 opinion did not discuss whether PTSD could aggravate GERD, and an additional opinion is needed.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Finally, the evidence shows that the Veteran had a skin lesion on his nose and rash on his arms during the period on appeal and had a recurrent lipoma on his forehead in service.  He has also reported continuous skin problems, which he attributes to herbicide exposure.  A VA medical examination and opinion are necessary for the skin claim.  See McLendon, 20 Vet. App. at 79.  

A medical opinion on any work limitations caused by the Veteran's service-connected disabilities is needed for the claim of TDIU.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the June 2010 VA examiner to provide addendum opinions on the sleep apnea and IBS claims.  The examiner should address the following:

a. Did the Veteran's sleep apnea at least as likely as not have its onset in service?

Please consider the July 2008 treatment record where the Veteran's wife reported observing symptoms for 30 years.

b. Is the Veteran's IBS at least as likely as not caused by service-connected PTSD?

c. Is the Veteran's IBS at least as likely as not aggravated beyond the natural progression by service-connected PTSD?  If aggravation is found, please identify the baseline level of disability prior to aggravation.

Please consider medical literature dated December 2008, which addressed the relationship between PTSD and gastrointestinal disorders.  

d. Is the Veteran's GERD at least as likely as not aggravated beyond the natural progression by service-connected PTSD?  If aggravation is found, please identify the baseline level of disability prior to aggravation.

Please consider all lay and medical evidence and provide an explanation and supporting rationale for any conclusions.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. Schedule the Veteran for a VA examination for hypertension and forward the claims file to the examiner to address the following:

a. Is the Veteran's hypertension at least as likely as not caused by service-connected PTSD? 

b. Is the Veteran's hypertension at least as likely as not aggravated beyond the natural progression by service-connected PTSD?  If aggravation is found, please identify the baseline level of disability prior to aggravation.

Please consider the medical literature dated December 2008 that states that PTSD is related to cardiovascular disorders.  If aggravation is found, please identify the baseline level of disability prior to aggravation.

c. Is the Veteran's hypertension at least as likely as not related to his service?

Please consider all lay and medical evidence and provide an explanation and supporting rationale for any conclusions.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

3. Schedule the Veteran for a VA examination for his skin and forward the claims file to the examiner to address the following:

a. Was the skin lesion on the nose discussed in March and April 2008 treatment at least as likely as not related to service, including herbicide exposure?

Please consider service treatment from 1974, 1975, and 1976 showing a recurrent lipoma on the forehead.

b. If the Veteran has any other current skin disabilities, provide an opinion as to whether they are at least as likely as not related to service or herbicide exposure.

Please consider all lay and medical evidence and provide an explanation and supporting rationale for any conclusions.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

4. Schedule the Veteran for a VA examination for TDIU and forward the claims file.  The examiner should discuss how the service-connected disabilities could potentially affect his ability to work.  Would service-connected disabilities prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single adult) that he would otherwise be qualified for?  The examiner should disregard the fact that the Veteran is retired and answer the questions as if he was still in the work force.  

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


